Title: To George Washington from Robert Stewart, 12 December 1758
From: Stewart, Robert
To: Washington, George



Dear Sir
Winchester Decemb. 12th 1758

The Baggage arriv’d here the night before last but the horses so low and Jaded as they could not proceed before this day I have sent Keating & two others to see it safe to the Quarter.
There’s no place to receive the Sick and that there should be no Surgeon or Nurses to take care of the Sick & wounded appears shockingly Barbarous.
Mr Smith says there’s no materials to finish the Barracks & no money to procure them, those that stays in the Fort must suffer greatly for want of Wood & water—as the men are in great

want of necessaries would you think proper to have the Shirts and Stockgs in the Store Issued to them.
Mr Boyd got here last night, he parted with our Troops at Reas Town and says that before he left them eight or nine had Parish’d with Cold, and that the Sick Encreasd fast.
My Fever still continues and nobody here that can give me the smallest Releif nor is it diminishd by the Intelligence we had of the Assemblys Determination about our Regt (if it now may be call’d one). the very name of Ranger is horrible. its Duty if well executed insupportable by at least 9/10ths of the Human Species, it’s nature inconsistent with order & Discipline and that Brave Corps equally Distinguish’d by their Discipline and Intrepidity before the Enemy will too probably soon dwindle to a Licentious Crowd—as I would willingly make every effort to secure some kind of Retreat from what I so much dislike I would (if it should not appear like an abuse of that good nature & disinterested Friendship so often Demonstrated in my behalf) Beg you would be so good as to use your Interest with the Governor to make me an Adjutant to the Militia this the late Governor often told me should be a back door for me in case I should be disappointed in my military expectations which (he added) could not well happen[.] I am told there is a vacancy and a total ignorance of the Service must render some of those that enjoy them very unequal to the office—I know how disagreeable it is to ask a favour of a great man and nothing but dire necessity could induce me to beg your doing it—from the present Circumstances of Affairs and your Situation in Life I’m perswaded such a favour at this juncture would not be refus’d you. I am really asham’d at my giving such great & frequent trouble indeed it seems odd I should give you the most who is best dispos’d to do for me, tho’ that its natural cause.
I shall ever retain the most grateful sense of the manifold Friendly & obliging offices you have been pleas’d to do me, to merit which will always comprehend a large share of his ambition who is with the most perfect & unalterable Esteem My Dear Colo. Your most Affecte & most obliged hble Servant

Robert Stewart


my present Situation will I hope render an appology for my writing &ca badly unnecessary.

